Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	                                       
                                                     DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recited shapes of claim 21 would improperly broaden scope of claim 1 in which a cylindrical shape is recited.  The recited “a plurality of virtual recesses each having a shape” in line 5 of claim 1 would not necessary mean that the shapes of a plurality of virtual recesses would comprise different/multiple shapes. Thus, the recited shapes of claim 21 would be additional since claim 1 recites “a plurality of virtual recesses” and thus, insertion of “further” after “the recesses” in line 2 is suggested.
	The recited use of a single special tool of claim 22 would improperly broaden
scope of claim 1 reciting cylindrical channel having different diameters and the recesses having two cylindrical having inlet channels and transverse channels.  Utilization of the single tool would not yield the cylindrical channel having a wider diameter at a lower portion of cylindrical channel and the recesses having two cylindrical inlet channels having connected transverse channel of claim 1.  The single special tool would be directed to the original claim 1 encompassing various shapes of claim 21, but the claim 1 now recites cylindrical channel only.  The recited “a plurality of virtual recesses each having a shape” in line 5 of claim 1 would not necessary mean that the shapes of a plurality of virtual recesses would comprise different/multiple shapes absent further limitations contrary to assertion.  See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-16, 19, 20, 25, 27 and 34 are rejected under 35 U.S.C. 103
as being unpatentable over JP 2002-36060 in view of Karim et al. (US 2012/0251979
A1).
	Rejection is maintained for reasons of the record with the following responses.
	The crux of applicant’s arguments is directed to claim 1 and applicant does not present further arguments as to other claims except claim 5.
Contrary to applicant’s assertion, the Figure 2 of JP shows the instant plurality of recesses each having a shape as well as the recited first volume comprising a cylindrical channel having a fixed diameter and a second wider volume.  The Figure 2 is basically same as one shown a left part (numeral 1) of the instant Figure 1.
The instantly recited alternative (i.e. and/or in line 13 of claim 1) plurality of recesses having at least two cylindrical inlet channel and a transverse channel are not rejected here.
Applicant further asserts that applicant is unable to find reasons for the rejection of the individual steps of claim 1, but the examiner disagrees.
The minimum recited steps would be (1) “creating 3D model of the dental prosthetic part or bracket” and (2) “constructing a plurality of recesses on a virtual surface of the 3D model.
As to the step (1), it would encompass not only the dental prosthetic part or bracket obtained by 3D printing or by CAD/CAM device but also the dental prosthetic part or bracket obtained by other methods such as a molding.  Thus, an orthodontic member obtained by the molding taught by JP would meet the instant step (1)
Thus, the only difference would be that the instant invention further recites utilization of 3D modelling by CAD/CAM device for constructing a plurality of recesses on a virtual surface of the 3D model over JP.
Karim et al. teach a dental implant abutment having a recess or protrusion for increase surface area ([0040] and page 7, line 8 at left column) on the bottom or top surfaces obtained by the CAD/CAM device with digital 3D model and a milling machine in Figure 1 and [0079-0082] as stated in the last office action.
Thus, utilization of the art well-known 3D modelling by CAD/CAM device taught by Karim et al. for obtaining the orthodontic member of JP would have been obvious to one skilled in the art before the effective filing date of invention contrary to the assertions.  Applicant failed to show any unexpected result of utilizing the art well-known 3D modelling by CAD/CAM device.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The crux of applicant’s arguments is directed to claim 1 and applicant does not present further arguments as to other claims except claim 5.
Applicant further asserts that the recited steps of claim 5 was not addressed.  The Figure 2 of JP is basically same as one shown a left part (numeral 1) of the instant Figure 1 and thus a step of obtaining the dental part of JP by CAD/CAM device taught by Karim et al. would make the claim 5 obvious since the Figure 2 of JP shows recesses having an insertion angle of 90o as shown in the left part (numeral 1) of the instant Figure 1.  In other words, it would be expected that the CAD/CAM device would select the surface regions and construct the recesses having an insertion angle of 90o. which would meet the recited “an angle between the insertion axis on the surface normal of said regions that has at most a set value” absent a specific angle.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2002- 36060 in view of Karim et al. (US 2012/0251979 A1) as applied to claims 1-5, 7, 9-16, 19, 20, 25, 27 and 34 above, and further in view of Hansen et al. (US 2010/0028835 A1).
Rejection is maintained for reasons of the record with the above responses.
Further, applicant fails to point out any error by the examiner citing Hansen et al.  

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-36060 in view of Karim et al. (US 2012/0251979 A1) as applied to claims 1-5, 7, 9-16, 19, 20, 25, 27 and 34 above, and further in view of Auderset et al. (US 2009/0029320 A1).
Rejection is maintained for reasons of the record with the above responses.
Further, applicant fails to point out any error by the examiner citing Auderset et al.

				CLAIM OBJECTION
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 8, 2022                                                  /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762